COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
IN THE MATTER OF THE                                            No. 08-13-00360-CV
GUARDIANSHIP OF THE PERSON                     §
AND ESTATE OF MARIA G.                                             Appeal from the
ENRIQUEZ, A PERSON OF                          §
DIMINISHED CAPACITY.                                             Probate Court No. 2
                                               §
                                                              of El Paso County, Texas
                                               §
                                                               (TC# 2013-CGD00814)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 14TH DAY OF MAY, 2014.


                                           GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.